Order entered June 20, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00985-CV

                           ALAA MOHAMAMD WEISS, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                On Appeal from the County Criminal Court of Appeals No. 2
                                   Dallas County, Texas
                             Trial Court Cause No. M0474358

                                            ORDER
       This is an appeal from the trial court’s “Order dated July 26, 2018.” That order denied

appellant’s motion for reconsideration of the trial court’s denial of appellant’s petition for non-

disclosure. Both the clerk’s and reporter’s records have been filed, triggering the deadline for

appellant to file his brief on the merits. Before the Court is appellant’s June 18, 2019 motion for

extension of time to file his brief.    We note, however, that it appears we may not have

jurisdiction over the appeal.

       By letter dated June 6, 2019 and filed in an amended supplemental clerk’s record, Dallas

County Clerk John F. Warren has informed us no order on the petition for non-disclosure has

been signed. Because appellate jurisdiction is invoked upon the timely filing of a notice of

appeal from a signed final judgment or order that is being appealed, we ORDER appellant to
file, no later than July 1, 2019, a letter brief addressing the Court’s jurisdiction. See Lehman v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Farmer v. Ben E. Keith Co., 907 S.W.2d 495,

496 (Tex. 1995). Appellee may file any response within ten days of the filing of appellant’s

letter brief. If any party relies on information not included in the record before the Court, that

party shall have filed a supplemental clerk’s record.

        We DENY appellant’s extension motion as premature and SUSPEND the briefing

deadline. Should we determine we have jurisdiction over the appeal, we will set a new deadline

for appellant to file his brief. Should we determine we lack jurisdiction, we will dismiss the

appeal without further notice. See TEX. R. APP. P. 42.3(a). We may also dismiss the appeal

should appellant fail to file the requested letter brief. See id. 42.3(a),(c).



                                                        /s/     BILL WHITEHILL
                                                                JUSTICE